Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    DETAILED ACTION
	Note new examiner due to transfer.

					   OBJECTION
	The recited “the at least one surfactant includes ---- are mixed” of claims 21 and 22 are objected since it should be “the at least one surfactant including ---- is mixed”

                                                         REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 9, 10, 12, 16 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The recited “the thickness” and “the surface density” of claims 2 and 12 would lack antecedent basis and they should be “a thickness” and “a surface density”.
The recited “at least one of” of claim 6 would encompass one component and thus the recited isopropyl alcohol alone would not be a surfactant.  Further, the instant specification teaches that the surfactants are amphiphilic having both hydrophobic groups and hydrophilic groups in paragraph [0037], but at least polyurethane of claims 6, 16, 21 and 22 would not be the amphiphilic having both hydrophobic groups and hydrophilic groups absent further limitations.  Further, the recited alcohols are not considered being the surfactant in the art.  Although applicant can be his/her own lexicographer, a modification to the art well-known terminology would be improper.
Thus, the surfactant of claims 6, 16, 21 and 22 is confusing.  
Amended claims 1 and 11 recite “polylactic acid plastic (PLA) and thus the recited polyester of claims 9 and 19 and polylactic acid (PLA) of claims 10 and 20 would improperly broaden scope of claims 1 and 11 and would fail to further limit claims 1 and 11.  Thus, cancellation of claims 9, 10, 19 and 20 is suggested.
The recited “but limited to” of claim 16 is indefinite since it is unclear whether the recited components are required (limiting) or exemplary (non-limiting).
Claims 1 and 11 recite the concentration of 0.1% to 50% which would be wt.%, but claims 21 and 22 recite an additional surfactant comprising components in “parts” without specifying any ratio as to the PLA mixture of claims 1 and 11.  A maximum amount of the recited solvents (i.e. water, isopropyl alcohol and 2-butoxyethanol) would be 1750 parts and thus, mixing 1:1 ratio of the surfactant and the PLA mixture would inherently decrease the concentration of 0.1% to 50% of claims 1 and 11 to about 0.005% to 2.7%.  Other mixing ratios would decrease the concentration of 0.1% to 50% of claims 1 and 11.  Thus, it is unclear whether the concentration of 0.1% to 50% of claims 1 and 11 would be applicable to the claims 21 and 22 or not since presence the recited solvents which would decrease the concentration of 0.1% to 50% of claims 1 and 11.  

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7-12, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 2017/0367964 A1).
The recited clause, whereby when the PLA mixture is applied to a fungal material, of claim 1 would be directed to an intended use which would have little probative value.  In other words, the recited abrasion resistant finish would be directed to a composition comprising a polylactic acid plastic (PLA) dispersed in water with a concentration of 0.1-50% and the recited application to the fungal material would not be considered a positive limitation (i.e. the recited coating properties are obtained only after the positive application to the fungal material due to “whereby when the PLA mixture is applied to a fungal material).  If applicant has intended to claim a fungal material coated/impregnated with the PLA mixture, amendments to the claim would be needed.
Also, claim 11 reciting “an abrasion resistant finish for a fungal material” would be would be directed to a composition and the “for a fungal material” would be an intended use which would have little probative value.  
Thus, applicant’s assertion that Yamamoto et al. teach different applications would have little probative value since the instant claims are directed to a composition, not to a specific application.  Further, Yamamoto et al. teach formation of a film in [0099] which would be evidence that a composition would be useful as a coating. 
Yamamoto et al. teach a polylactic acid-containing aqueous dispersion in Product Example 5 in which a solid content of 47.4 wt.% is taught.  A concentration of the PLA would fall within the recited concentration of 0.1-50% based on amounts of components used meeting the instant claims 1, 2, 7-12 and 17-20.  Yamamoto et al. teach employing non-ionic surfactant in abstract meeting the recited surfactant of claims 5 and 15 absent further limitation.
Further, Yamamoto et al. teach composition comprising propylene glycol or butylene glycol in [0110] and [0113], respectively, and the glycol would meet the recited surfactant of claim 5 since the instant claim 6 further recites that an alcohol would be the surfactant.
As to the recited various properties of a coating/impregnation of the PLA dispersion, they are directed to an intended use and a final product which would have little probative value for the claimed the PLA dispersion.  Also, the polylactic acid-containing aqueous dispersion in Product Example 5 would be expected to yield the recited various properties when the PLA dispersion is applied to a fungal material.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Yamamoto et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Applicant asserts that the PLA dispersion of Yamamoto et al. comprise components not recited in new claims 21 and 22, but they are not rejected here and the recited components of new claims 21 and 22 would not limit claims 1, 2, 5, 7-12, 15 and 17-20.  
Also, the transitional term “comprising” of the instant claims 1 and 11 is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).  In other words, the instant composition would permit presence of other components used by Yamamoto et al.
The instant invention lacks novelty.

Claims 1, 2, 5-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2017/0367964 A1).
The instant claims 6 and 16 further recite isopropyl over a polylactic acid-containing aqueous dispersion in Product Example 5 taught by Yamamoto et al.
 Yamamoto et al. teach employing alcohols such as lower alcohols in [0072] and the lower alcohols would encompass isopropyl alcohol taught in [0036].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the isopropyl alcohol in a polylactic acid-containing aqueous dispersion in Product Example 5 of Yamamoto et al. since Yamamoto et al. teach employing alcohols such as lower alcohols absent showing otherwise.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al. (US 2021/0401112 A1) teach resilin coated mycelium material in [0110].
Forgacs et al. (US 2021/0332243 A1) teach composite substrates of mycelium having a coating [0069-0070].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/June 15, 2022                                                 /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762